Citation Nr: 1735626	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  11-12 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 2000 to October 2008.

This case is before the Board of Veterans' Appeals (Board) on appeal from December 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.

In February 2016, the claim was remanded for further development. 

In July 2015, the Veteran testified at a Board hearing before a former Veterans Law Judge. A transcript of that hearing is associated with the record. The claim was remanded in February 2016 for further development.  

In August 2016, the Board notified the Veteran that the Veterans Law Judge that conducted the July 2015 Board hearing was no longer employed at the Board and offered him the opportunity for another hearing.  In June 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.


FINDING OF FACT

Resolving the benefit of the doubt in favor of the Veteran, the Veteran's PTSD was caused or aggravated by his active service


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f). 

The Board finds that the competent and credible evidence of record supports a finding that the Veteran's reported in-service stressor occurred, and that his diagnosed PTSD is linked to that stressor.

The Veteran states that he has suffered with symptoms of PTSD since active duty service. Service treatment records do not reveal any complaint, diagnosis, or treatment for any psychological disorder. The basis of the Veteran's claim arises from responding to the aftermath of the December 2004 Indonesian tsunami. The Veteran's military personnel records confirm his assignment aboard the USS Essex which, according to the USS Essex Commander's assessment report, assisted with tsunami relief efforts in January 2005 to February 2005.

The Veteran was afforded a VA examination for PTSD in December 2013 after which that examiner opined that the Veteran did not have a diagnosis of PTSD or other mental disorder that conformed to DSM-IV criteria. The examiner further opined that the Veteran's stressor of helping tsunami victims in Indonesia did not meet DSM-IV criteria for PTSD, because the stressor was not related to a fear of hostile military or terrorist activity because it was not life threatening or a traumatic event. The examiner documented that the Veteran did not experience persistent symptoms of avoidance of stimuli or increased arousal. 

The Veteran testified at the July 2015 Board hearing, that he was easily agitated, had trouble sleeping and experienced anxiety whenever he went to the beach. He also reported that his wife observed that he had restless nights, tossing and turning, and talking in his sleep. He testified that he was withdrawn from people and depressed.

Pursuant to the Board remand, the Veteran was afforded a VA examination in May 2016. The examiner documented that the Veteran has or had been diagnosed with PTSD, but that the Veteran did not have a current mental disorder diagnosis. The Veteran reported to the examiner that he witnessed bodies wash-up on shore and transporting these bodies while he was in service during Indonesian tsunami humanitarian relief between January 2005 and February 2005. The Veteran reported that he had recurrent distressing dreams and sleep disturbance. The Veteran denied symptoms of intrusion, persistent symptoms of avoidance, negative alterations in cognitions and mood, persistent negative emotional state; markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, or persistent inability to experience positive emotions), or at least two marked alterations in arousal and reactivity following this trauma exposure. The Veteran reported occasional and transient depressed, anxious, and irritable moods, which, the examiner noted, is not consistent with the presence of a psychiatric disorder. Additionally, the examiner noted that the Veteran did not report symptoms of marked functional impairment secondary to any mental health symptomatology at this time.

The examiner also noted that a February 2013 diagnosis was made by a VA social worker, and that social workers are not considered by the VA to be qualified to complete either an initial or review PTSD C&P examination. The examiner also stated that the previous diagnosis was made based upon the Veteran's self-report without testing the validity of that self-report. In contrast the VA examiner did provide validity testing, which indicated that the Veteran was deliberately selecting incorrect responses. Additional validity testing showed that he endorsed a high frequency of symptoms that are improbable or atypical of individuals with psychiatric or cognitive disorders. As such the examiner stated "the validity of the [Veteran's] self-report is of questionable reliability and this clinician is unable to accurately determine the presence of any psychiatric disorder at this time, without undue speculation."

The Veteran submitted a Disability Benefits Questionnaire (DBQ) completed in May 2017, by licensed psychologist, A.B. The Veteran reported to A.B. that he was on the first ship to be deployed to Indonesia after the 2004 tsunami. The primary emotion that he feels is fear. The Veteran has nightmares nightly on average and that he stays awake until 1:30 am due to fears of having nightmares. He reported that he wakes up two to three times per night. The content of his nightmares are visions of scenes he saw while deployed in Indonesia. The Veteran reported: that he is often an instigator of conflict; has feelings of anger, irritability and a low frustration tolerance with his family. The Veteran reported being hypervigilant, and always having an escape plan. He feels isolated in experience, as most people cannot understand or relate to what he witnessed or experienced. 

The Veteran initially had an alcohol dependency but quit on account of his wife. He has had suicidal thoughts that started in 2005, and most recently 2016 when he sat in the garage with a gun. His children are the deterrent from acting on his suicidal impulses. The Veteran did not have any active suicidal ideation at the time of the examination. The Veteran takes medication for his condition.

The psychologist addressed the specific DSM criteria applicable to the Veteran's symptoms. Criterion A: The Veteran witnessed and was exposed to the trauma, devastation and loss associated with the Indonesian tsunami; Criterion B: The Veteran experiences intrusive thoughts, nightmares and flashbacks of content associated with the Indonesian tsunami; Criterion C: The Veteran appears to have experienced the avoidance of trauma related thoughts or feelings and trauma related reminders by his past substance use; Criterion D: The Veteran reported experiencing overly negative thoughts about himself, a negative affect, and a sense of isolation.; Criterion E: He reported experiencing, irritability, aggression, hypervigilance, and difficult sleeping; Criterion F: The Veteran reported becoming aware of his symptoms in 2006 to 2007; Criterion G: these symptoms have caused stress (as evidenced by the fact the Veteran sought services); Criterion H: The Veteran denied the use of any substances. Following her examination, the examiner opined that it appears that the Veteran meets the DSM-V criteria for PTSD. 

At the Board hearing, the Veteran testified that despite the fact he had been suffering symptoms of PTSD for quite some he, he first sought treatment for his PTSD complaints in 2016. He explained that his previous work schedule and family commitments prevented him from getting treatment earlier. He also submitted November 2016 medical records and an opinion from a licensed clinical social worker L.J., where he sought treatment for PTSD. This opinion also diagnosed the Veteran with PTSD and documented application of the Veteran's symptoms to the DSM-V criterion. 

Additionally, during his June 2017 Board hearing, the Veteran testified that he had just moved to Memphis, Tennessee and had recently initiated treatment at the Memphis VA. The Veteran testified that the VA physician prescribed medications for him "for his nightmares, anger issues and to help with his mood." The Veteran also testified that although he did not seek treatment until 2016, he started having nightmares in 2005 to 2006. He also noticed that he was hypervigilant. The Veteran stated that he was drinking heavily, and after the event, but stopped on account of his girlfriend and now wife. The Veteran also testified that at the time he had the May 2016 VA examination; he had not sought treatment for his PTSD yet, and did not have a diagnosis from any provider.

Upon careful review of the record, the Board finds that the evidence in this case to be in relative equipoise. The medical evidence provides contrasting, yet well-reasoned viewpoints concerning the nature and etiology of the Veteran's psychiatric condition, and the reports are adequate for adjudication. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The December 2013 and May 2016 VA examinations included negative opinions and discussion of the record. In contrast, the May 2017 opinion from a private psychologist is positive and includes a detailed consideration of the diagnostic criteria for PTSD. 

Reasonable doubt created by the approximate balance of evidence must be resolved in favor of the Veteran. Thus, when reviewing the totality of the evidence, the Board finds credible evidence that the Veteran's reported in-service stressor occurred. See 38 C.F.R. § 3.304 (f)(3). Moreover, there is evidence of a diagnosis of PTSD based upon the diagnostic criteria, as well as a competent medical nexus between the Veteran's PTSD and his active service. For these reasons, the Board finds that service connection for PTSD and the claim for service connection is granted. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


